DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100, 110, 120, 130, 140, 150 and 160.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahai (PG Pub 20170026029) and in view of Inque (PG Pub 20140049340).
Considering claim 1, Bahai (Figure 2C) teaches a resonator comprising: a substrate (205 + paragraph 0028); an acoustic Bragg mirror (210 + paragraph 0028) disposed above the substrate; a bottom metal layer (221 + paragraph 0029) disposed above the acoustic Bragg mirror; a piezoelectric plate (222 + paragraph 0029) disposed 
However, Bahai does not teach wherein the top metal layer comprises multiple fingers within a single plane.
Inque (Figure 1A) teaches the top metal layer (12 + paragraph 0033) comprises multiple fingers (paragraph 0033) within a single plane.
Therefore, it would have been obvious to one of ordinary at the time of the effective filing date to include the top metal layer comprises multiple fingers within a single plane into Bahai’s device for the benefit of converting the electricity from one form to another.
Considering claim 2, Bahai (Figure 2C) teaches wherein the acoustic Bragg mirror is a bottom acoustic Bragg mirror (210 + paragraph 0028), and wherein the resonator further comprises a top acoustic Bragg mirror (240 + paragraph 0030) disposed above the top metal layer.
Considering claims 3 and 9, Bahai (Figure 2C) and in view of Inque (Figure 1A) teaches wherein the bottom metal layer serves as a non-electrified floating plate (221 + paragraph 0029), wherein the multiple fingers form first and second electrodes that are interdigitated (Inque + 12 + paragraph 0033) to alternately disposed the fingers of the first electrode and second electrode, respectively and wherein the fingers of the first electrode is/are configured to connect to a first voltage and the fingers of the second electrode is/are configured to connect to a second voltage different than the first voltage (paragraph 0033).
Considering claims 4 and 10, Bahai (Figure 2C) and in view of Inque (Figures 1A) teaches wherein the bottom metal layer serves as a second electrode (221 + paragraph 0029) and wherein the fingers are configured to connect to a first voltage and the bottom metal layer is configured to connect to a second voltage different than the first voltage (Inque + 12 + paragraph 0033).
Considering claims 5 and 11, Inque (Figures 1A) teaches wherein the top metal layer further comprises strips within the plane and surrounding the fingers on two opposing sides of the fingers and wherein the strips are free from electrical connection (14 + paragraph 0033).
Considering claim 7, Bahai (Figure 2C) teaches a method of fabricating a resonator, the method comprising: forming an acoustic Bragg mirror (210 + paragraph 0028) above a substrate (205 + paragraph 0028); forming a bottom metal layer (221 + paragraph 0029) above the acoustic Bragg mirror; forming a piezoelectric plate (222 + paragraph 0029) above the bottom metal layer and forming a top metal layer (224 + paragraph 0029) above the piezoelectric plate.
However, Bahai does not teach wherein the top metal layer comprises multiple fingers within a single plane.
Inque (Figure 1A) teaches wherein the top metal layer (12 + paragraph 0033) comprises multiple fingers within a single plane (paragraph 0033).
Therefore, it would have been obvious to one of ordinary at the time of the effective filing date to include the top metal layer comprises multiple fingers within a single plane into Bahai’s device for the benefit of converting the electricity from one form to another.
Considering claim 8, Bahai (Figure 2C) teaches wherein the acoustic Bragg mirror is a bottom acoustic Bragg mirror (210 + paragraph 0028), and wherein the method further comprises forming a top acoustic Bragg mirror (240 + paragraph 0030) above the top metal layer.
Considering claim 14, Bahai (Figure 2C) teaches a method of operating a resonator, the method comprising: employing a resonator comprising: a substrate (205 + paragraph 0028); an acoustic Bragg mirror (210 + paragraph 0028) disposed above the substrate; a bottom metal layer (221 + paragraph 0029) disposed above the acoustic Bragg mirror; a piezoelectric plate (222 + paragraph 0029) disposed above the bottom metal layer; a top metal layer (224 + paragraph 0029) disposed above the piezoelectric plate.
However, Bahai does not teach wherein the top metal layer comprises multiple fingers within a single plane and applying voltage to the resonator to induce an acoustically dispersive S0-mode in each finger.
Inque (Figure 1A) teaches wherein the top metal layer comprises multiple fingers (12 + paragraph 0033) within a single plane and applying voltage to the resonator to induce an acoustically dispersive S0-mode in each finger (12 + paragraph 0033).
Therefore, it would have been obvious to one of ordinary at the time of the effective filing date to include the top metal layer comprises multiple fingers within a single plane and applying voltage to the resonator to induce an acoustically dispersive S0-mode in each finger into Bahai’s device for the benefit of converting the electricity from one form to another.
Considering claim 15, Bahai (Figure 2C) teaches wherein the acoustic Bragg mirror is a bottom acoustic Bragg mirror (210 + paragraph 0028) and wherein the resonator further comprises a top acoustic Bragg mirror (240 + paragraph 0030) disposed above the top metal layer.
Considering claim 16, Bahai (Figures 2C) and in view of Inque (Figure 1A) teaches wherein the bottom metal layer serves as a non-electrified floating plate (221 + paragraph 0029), wherein the multiple fingers form first (12 + paragraph 0033 of Inque) and second electrodes that are interdigitated to alternately disposed the fingers of the first electrodes and second electrode, respectively and wherein the applying voltage to the resonator comprises: applying a first voltage to the finger of the first electrode and applying a second voltage differently than the first voltage to the finger of the second electrode (Bahai + paragraph 0033).
Considering claim 17, Inque (Figure 1A) teaches wherein the fingers serve as a first electrode (12 + paragraph 0033), wherein the bottom metal layer serves as a second electrode and wherein the applying voltage to the resonator comprises: applying a first voltage to the fingers and applying a second voltage different than the first voltage to the bottom metal layer (paragraph 0033).
Considering claim 18, Inque (Figures 1A) teaches wherein the top metal layer further comprises strips within the plane and surrounding the fingers on two opposing sides of the fingers and wherein the strips are free from electrical connection (14 + paragraph 0033).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahai (PG Pub 20170026029), in view of Inque (PG Pub 20140049340) and in view of Bower (PG Pub 20170310299).
Considering claim 13, Bahai in view of Inque teaches the piezoelectric plate as described above.
However, Bahai in view of Inque does not teach wherein the forming of the piezoelectric plate is performed via a radiofrequency (RF) magnetron sputtering process or an atomic layer deposition (ALD) process.
Bower teaches wherein the forming of the piezoelectric plate is performed via a radiofrequency (RF) magnetron sputtering process or an atomic layer deposition (ALD) process (paragraph 0197).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to include wherein the forming of the piezoelectric plate is performed via a radiofrequency (RF) magnetron sputtering process or an atomic layer deposition (ALD) process into Bahai’s device for the benefit of using a well-known a common method of manufacturing piezoelectric device.
Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahai (PG Pub 20170026029), in view of Inque (PG Pub 20140049340) and in view of Tanaka (PG Pub 20100237742).
Considering claims 6, 12 and 19, Bahai in view of Inque teaches the electrode fingers as described above.
However, Bahai in view of Inque does not teach a width of each of the fingers is between 75%-125% of a thickness of the piezoelectric plate.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to include each of the fingers is between 75%-125% of a thickness of the piezoelectric plate into Bahai’s device for the benefit of reducing the vibration leakage in order to reduce the power usage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BRYAN P GORDON/Primary Examiner, Art Unit 2837